DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The restriction mailed on January 19, 2022 is based on the preliminary amendment filed on July 22, 2020. However, the response with amendment filed on March 13, 2022 is based on the amendment filed on July 6, 2020. However, the status of claims 21-39 is not known. For examining purpose, it is assumed that claims 21-39 are directed to non-elected species.  
Accordingly, it is respectfully submitted that Applicant should correct the record in response to this Office action. 
Election/Restrictions
Applicant’s election without traverse of Species I, i.e., Claims 1-4, in the reply filed on March 16, 2022 is acknowledged.
Allowable Subject Matter
Claims 1-4 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a plurality of upward-facing solar collectors positioned around the central post; at least one energy collecting unit configured to receive energy collected by the plurality of upward-facing solar collectors; and a plurality of downward-facing light emitters positioned around the central post, wherein the plurality of downward-facing light emitters are powered by the at least one energy collecting unit,” as recited in claim 1.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kim (US 2009/0231838) also disclose self-generating street light system. However, Kim does not disclose the aforementioned allowable limitations of claim 1. 
This application is in condition for allowance except for the following formal matters: 
 The formal matter(s) that set forth in Paragraph 1 above should be addressed by applicant(s) prior pass the instant application to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 26, 2022